Case: 18-14897    Date Filed: 07/12/2019   Page: 1 of 20


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 18-14897
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 1:15-cr-00028-TWT-LTW-1

UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                     versus

JASON PHILPOT,

                                                             Defendant-Appellant.

                          ________________________

                  Appeals from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                                 (July 12, 2019)

Before MARCUS, ROSENBAUM and HULL, Circuit Judges.

PER CURIAM:

      Jason Philpot appeals his convictions for Hobbs Act Robbery, in violation of

18 U.S.C. §§ 1951(a) and 2 (“Count One”), discharging a firearm during and in
              Case: 18-14897     Date Filed: 07/12/2019   Page: 2 of 20


relation to a crime of violence, in violation of 18 U.S.C. § 924(c)(i)(a)(iii) (“Count

Two”), and possession of a firearm by a convicted felon, in violation of 18 U.S.C.

§§ 922(g)(1) and 924(e)(1) (“Count Four”). Philpot pled guilty to Count One.

Thereafter, a jury convicted Philpot of Counts Two and Four. A (now-retired)

district court judge initially granted Philpot’s motions to withdraw his guilty plea

as to Count One and for new trial on all three counts. The government filed a

motion for reconsideration. The successor judge assigned to the case granted the

government’s motion for reconsideration and denied Philpot’s motions to withdraw

his guilty plea and for a new trial on all counts. Philpot appeals the successor

judge’s order. After review, we affirm.

                                I. BACKGROUND

A.    Indictment

      On September 30, 2014, defendant Philpot and his codefendant, Patrick

Reese, were apprehended after fleeing the scene of an armed robbery of a Waffle

House restaurant in Tucker, Georgia. A federal grand jury charged defendant

Philpot and codefendant Reese with Hobbs Act robbery, in violation of 18 U.S.C.

§§ 1951(a) and 2, in Count One of the indictment. As to Count One, the

indictment alleged that defendant Philpot and codefendant Reese “aided and

abetted by each other, did knowingly obstruct, delay, and affect commerce and the

movement of articles and commodities in such commerce by robbery.” The

                                          2
                Case: 18-14897   Date Filed: 07/12/2019   Page: 3 of 20


indictment further alleged that the defendants unlawfully took and obtained U.S.

currency belonging to Waffle House “from the presence of an employee of the

business, by means of actual and threatened force, violence, and fear of injury” to

the employee.

      The indictment also separately charged Philpot in Count Two with

discharging a firearm during a crime of violence, in violation of 18 U.S.C.

§ 924(c)(1)(A)(iii), and in Count Four with possession of a firearm by a convicted

felon, in violation of 18 U.S.C. § 922(g)(1). In separate counts, the indictment

charged codefendant Reese with discharging a firearm during a crime of violence

(Count Three) and with possession of a firearm by a convicted felon (Count Five).

B.    Guilty Plea to Count One

      Both defendants initially entered pleas of not guilty. On the first day of trial,

however, defendant Philpot entered into a non-negotiated guilty plea to Count One,

the Hobbs Act robbery charge. Philpot admitted he participated in the armed

robbery but stated he did not have a firearm himself, so he went to trial on the

firearm charges in Counts Two and Four. Codefendant Reese went to trial on all

three counts.

      Specifically, at Philpot’s plea hearing, the government stated that, to

establish Hobbs Act robbery, it would have had to prove beyond a reasonable

doubt that: (1) defendant Philpot knowingly acquired someone else’s personal

                                          3
              Case: 18-14897     Date Filed: 07/12/2019   Page: 4 of 20


property, or aided and abetted codefendant Reese in doing so; (2) defendant

Philpot took the property, or aided and abetted codefendant Reese in doing so,

against the victim’s will by using actual or threatened force or violence or caused a

victim to fear harm either immediately or in the future; and (3) defendant Philpot’s

actions, or the actions that he aided and abetted, obstructed, delayed, or affected

interstate commerce. Defendant Philpot, who was under oath, agreed that, if he

went to trial, the government would have to prove those three elements beyond a

reasonable doubt. Philpot also agreed that it was his intent to plead guilty to Count

One that had those elements.

      To establish the factual basis for defendant Philpot’s plea to Count One, the

government stated that it was prepared to prove that, on the day of the robbery,

defendant Philpot and codefendant Reese, both of whom were armed, entered a

Waffle House, threatened and brandished their firearms at the Waffle House

employees, and stole money belonging to the employees and to Waffle House.

After Philpot and Reese left the Waffle House, there was a short police chase until

the defendants wrecked their car, exited the vehicle, and each fired his firearm at

the police. Defendant Philpot fled on foot but was apprehended at a nearby hotel.

The police recovered a black mask from the vehicle with defendant Philpot’s DNA

on it and found a black hat just outside the vehicle that the police believe Philpot




                                          4
              Case: 18-14897    Date Filed: 07/12/2019   Page: 5 of 20


wore during the robbery. The vehicle was registered to a woman whose daughter

was dating defendant Philpot, and Philpot had permission to use the car that day.

      When the district court asked defendant Philpot if he agreed with the

conduct described in the government’s proffer, Philpot stated that he did not.

Defendant Philpot stated that he had not entered the Waffle House and had not

fired a weapon at police officers. Importantly, however, defendant Philpot

confirmed that he knew that the Waffle House “was going to be robbed with the

use of a weapon by [his] co-defendant, Mr. Reese.” Defendant Philpot thus

admitted robbing the Waffle House with his codefendant Reese.

      Upon further questioning by the district court, defendant Philpot admitted

that he was the “get-away car driver,” and drove Reese and two other individuals

named “Darrius” and “Bear” to the Waffle House knowing that “somebody” was

going to go inside and rob the restaurant. According to defendant Philpot,

however, he and codefendant Reese remained in the car, and Darrius and Bear

entered the Waffle House to rob it. Defendant Philpot admitted that he knew

Darrius and Bear “were taking weapons into the Waffle House” to scare the people

inside into giving them money. When Darrius and Bear returned to the car three

minutes later, they had the guns in their hands, and defendant Philpot drove them

away. A police officer pursued their car, and defendant Philpot crashed the car

into a tree. Defendant Philpot said that as he ran from the car, he heard gun shots,

                                          5
              Case: 18-14897     Date Filed: 07/12/2019   Page: 6 of 20


and that he was apprehended at a nearby hotel. Defendant Philpot denied wearing

the mask recovered at the scene and said he had touched the mask before, which

might explain why his DNA was found on it. Defendant Philpot agreed that he

aided and abetted the robbery by driving everyone from the scene and that

codefendant Reese participated in the robbery as well “to the extent that he was

with [Philpot] and part of the gang that was going to rob the Waffle House.”

      At the end of the questioning, the district court stated, and the government

agreed, that what defendant Philpot had admitted to was “a sufficient factual

predicate for the Hobbs Act robbery count.” The district court pointed out that the

facts Philpot admitted to were “different than what the government has alleged” in

its proffer. The district court asked defense counsel if she agreed that Philpot had

admitted “to having aided and abetted others in the Hobbs Act robbery of the

Waffle House.” Defense counsel for Philpot stated that she did.

      After admitting guilt as to Count One, defendant Philpot clarified that he

was not admitting to his using a weapon during the robbery, he was merely

admitting to aiding and abetting the armed robbery. Philpot stated, “I know that

weapons were used, I am not admitting to having used weapons. I understand how

federal laws can be kind of tricky and confusing at times.” The district court

explained that from the facts Philpot had admitted, it could make a legal

determination that there was a sufficient factual predicate to find him guilty of

                                          6
              Case: 18-14897    Date Filed: 07/12/2019   Page: 7 of 20


Count One. The district court accepted Philpot’s guilty plea to Count One after

finding that Philpot fully understood the charge against him and the consequences

of pleading guilty and that the plea was freely, voluntarily and competently made.

The district court then adjudicated him guilty of Count One.

C.    Post-Trial Motions to Withdraw Guilty Plea to Count One and for New
      Trial

      The same day, the jury trial began on the remaining firearm counts against

defendant Philpot and all three counts against codefendant Reese. During the trial,

the government presented evidence that Philpot did go into the Waffle House with

a gun and did shoot at the police as he fled on foot. The jury found defendant

Philpot guilty of using or carrying, and also specifically of brandishing and

discharging, a firearm during the robbery, Count Two, and of possessing the

firearm as a convicted felon, Count Four. The jury acquitted codefendant Reese as

to Counts One, Three, and Five.

      After the district court granted defendant Philpot’s motion to appoint new

counsel, defendant Philpot filed a counseled motion to withdraw his guilty plea as

to Count One. Philpot argued that his guilty plea to aiding and abetting the Hobbs

Act robbery in Count One—and more specifically to being present and knowing

that the robbers were going to commit a robbery and were armed—was not

knowingly entered because it “defeated any plausible defense to” the firearm

offenses in Counts Two and Four and “served no strategic purpose.”
                                          7
              Case: 18-14897    Date Filed: 07/12/2019     Page: 8 of 20


      Philpot also filed a counseled motion for a new trial on all three Counts.

Philpot pointed out that Count One charged him with aiding and abetting

codefendant Reese and no other participants and alleged that he entered the Waffle

House to commit the robbery, facts he did not admit during his plea colloquy.

Philpot argued, inter alia, that a new trial was warranted because the withdrawal of

his guilty plea would leave open for a jury determination the essential elements of

whether he was present and participated in the robbery. The government opposed

Philpot’s motions, arguing, inter alia, that Philpot’s guilty plea to Count One was

made knowingly and was supported by a sufficient factual basis. That factual basis

included Philpot’s admission that he participated in the armed robbery, although he

claimed his role was limited to driving the getaway car.

      On April 18, 2018, the district court granted Philpot’s motions. The district

court noted that Count One alleged that Philpot and codefendant Reese aided and

abetted each other and did not allege, specifically or generally, that anyone else

was involved in the Hobbs Act robbery. The district court concluded that it had

impermissibly amended Count One of the indictment when it accepted Philpot’s

guilty plea to aiding and abetting someone other than codefendant Reese, as

follows:

            In accepting Philpot’s plea to Count One the morning of trial, the
      Court accepted that Philpot aided and abetted Bear and Darrius who
      forced employees in the restaurant to turn over restaurant monies. In
      doing so, the Court acknowledged that it amended the indictment to
                                          8
              Case: 18-14897    Date Filed: 07/12/2019    Page: 9 of 20


      find Philpot aided and abetted persons other than Reese. The
      amendment impermissibly changed the charge on which Philpot was
      found guilty and the Court grants Philpot’s motion to withdraw his plea
      to Count One.

The district court also determined that the withdrawal of Philpot’s guilty plea to

Count One required a new trial on Counts Two and Four because of the substantial

and unfair risk that the jury had relied on the plea in considering the remaining

counts.

D.    Government’s Motion for Reconsideration

      On May 30, 2018, the government filed a motion for reconsideration of the

district court’s April 18, 2018 order. The government argued that the district court

had not impermissibly amended the indictment because Count One charged Philpot

with aiding and abetting codefendant Reese and Philpot had admitted during his

plea hearing that codefendant Reese was present with Philpot and that Reese had

participated in the Waffle House robbery. The indictment had charged that Philpot

aided and abetted Reese and thus there was no constructive amendment event if

Darrius and Bear were also involved.

      Shortly after the government filed its motion for reconsideration, the district

judge assigned to Philpot’s case, Judge William S. Duffey, Jr., retired on July 1,

2018, and the case was thereafter reassigned to Chief Judge Thomas W. Thrash, Jr.

The district court, with Chief Judge Thrash now presiding, granted the

government’s motion for reconsideration. At the outset, the district court pointed
                                          9
             Case: 18-14897     Date Filed: 07/12/2019   Page: 10 of 20


to the statement in the prior order that the court had “acknowledged that it

amended the indictment to find Philpot aided and abetted persons other than

Reese” and concluded that this statement “as to what happened at the plea hearing

is clear error authorizing consideration of the Government’s Motion for

Reconsideration.” The district court reviewed relevant portions of the plea

colloquy and found that there were no discussions in the plea colloquy about

amending the indictment, which charged Philpot had aided and abetted Reese.

      The district court emphasized that, as to the robbery in Count One, Philpot

never denied that codefendant Reese was involved in the robbery. The district

court explained that “[t]he fact that the Defendant stated that two others were also

involved does not mean that the Court amended the indictment when it accepted

the plea of guilty.”

      Prior to sentencing, Philpot filed a motion for reconsideration, arguing that

the successor judge was required to honor the district court’s prior order granting

Philpot’s motions. At sentencing, Philpot reiterated his argument.

      The district court denied Philpot’s motion for reconsideration. The district

court acknowledged that, under ordinary circumstances, when a judge takes over a

case from another judge, the successor judge ought to respect the orders and

judgments of the prior judge. The district court concluded, however, that a

successor judge has the same authority as the prior judge to reconsider an order

                                         10
              Case: 18-14897       Date Filed: 07/12/2019      Page: 11 of 20


and that it had concluded, based on a review of the transcript of the plea hearing,

that the district court judge in the prior order had committed clear error in granting

Philpot’s motions to withdraw his guilty plea and for a new trial.

       The district court then sentenced Philpot to 188 months’ imprisonment as to

Counts One and Four, to run concurrently, and to 120 months’ imprisonment as to

Count Two, to run consecutively.

                                    II. DISCUSSION

       Philpot’s appeal raises two interrelated issues: (1) whether the successor

judge abused his discretion in granting the government’s motion to reconsider the

prior order granting Philpot’s motions to withdraw his guilty plea and for a new

trial; and (2) whether that prior order had erred in concluding that the acceptance

of Philpot’s guilty plea constructively amended Count One of the indictment.1

A.     Successor Judge’s Reconsideration of Prior Judge’s Order

       As an initial matter, the successor district court judge had discretion to

reconsider the prior order granting Philpot’s motions to withdraw his guilty plea

and for a new trial. Under the Federal Rules of Criminal Procedure, “[a]fter a



       1
        We review for abuse of discretion the district court’s ruling on a motion for
reconsideration. United States. v. Watkins, 760 F.3d 1271, 1284 (11th Cir. 2014). A district
court “abuses its discretion when it makes an error of law.” United States v. Gari, 572 F.3d
1352, 1361 (11th Cir. 2009) (quotation marks omitted); cf. Arthur v. King, 500 F.3d 1335, 1343
(11th Cir. 2007) (providing, in the civil context, that the grounds for granting a motion for
reconsideration are newly discovered evidence or manifest errors of law or fact).

                                              11
              Case: 18-14897       Date Filed: 07/12/2019      Page: 12 of 20


verdict or finding of guilty, any judge regularly sitting in or assigned to a court

may complete the court’s duties if the judge who presided at trial cannot perform

those duties.” Fed. R. Crim. P. 25(b)(1). As a general rule, when a case is

transferred from one judge to another, the successor judge “should respect and not

overrule” a decision and order of the former judge. See Stevenson v. Four Winds

Travel, Inc., 462 F.2d 899, 904-05 (5th Cir. 1972).2 This general rule, however,

“is by no means absolute,” because “[c]arried to its extreme, this rule could dictate

absurd results: it could, for example, preclude a district court from reaching a just

and correct result merely because a case had been transferred to it from the docket

of a different district judge, whose earlier rulings may be clearly wrong.”

Gallimore v. Missouri Pac. R. Co., 635 F.2d 1165, 1171-72 (5th Cir. Unit A 1981)

(providing that a court has plenary power over an order granting a new trial and

may reconsider its ruling granting it even if a different district court judge made

the earlier ruling). Accordingly, this Court has held that a successor judge may

reconsider a first judge’s rulings when the final judgment has not yet been entered.

Tech. Res. Servs., Inc. v. Dornier Med. Sys., Inc., 134 F.3d 1458, 1465 n.9 (11th

Cir. 1998); see Gallimore, 635 F.2d at 1171.




       2
        In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), this
Court adopted as binding precedent decisions of the Fifth Circuit handed down before October 1,
1981.
                                              12
             Case: 18-14897     Date Filed: 07/12/2019    Page: 13 of 20


      Here, as no final judgment had been entered against Philpot, the successor

judge had plenary power to reconsider the prior ruling granting Philpot’s motions.

Philpot contends there was there was “no legal reason” to overturn the prior order

and that the government did not present any new evidence to the successor judge.

This ignores that the successor judge granted the government’s motion for

reconsideration based on a perceived error of law, namely whether accepting

Philpot’s guilty plea to Count One impermissibly amended the indictment. That

legal error, if it occurred, is a proper basis for reconsideration of a prior order. We

now turn to that issue.

B.     Constructive Amendment Claim

      A defendant seeking to withdraw a guilty plea after its acceptance but prior

to sentencing must show that there is a “fair and just reason for requesting the

withdrawal.” Fed. R. Crim. P. 11(d)(2)(B); United States v. Brehm, 442 F.3d
1291, 1298 (11th Cir. 2006). The district court may consider the totality of the

circumstances surrounding the plea in order to determine whether the defendant

has met his burden to show a “fair and just reason.” Brehm, 442 F.3d at 1298.

Similarly, on the defendant’s motion for a new trial, the district court may vacate a

judgment and grant a new trial “if the interest of justice so requires.” Fed. R. Crim

P. 33(a). Here, defendant Philpot sought to withdraw his guilty plea to Count One




                                          13
               Case: 18-14897        Date Filed: 07/12/2019        Page: 14 of 20


and for a new trial on all three counts based, in part, on his claim that the district

court in accepting his guilty plea had constructively amended his indictment.

       Under the Fifth Amendment, a defendant can be convicted of only the crime

charged in the indictment, and a district court may not constructively amend the

indictment. Stirone v. United States, 361 U.S. 212, 215-17, 80 S. Ct. 270, 272-73

(1960). A constructive amendment “occurs when the essential elements of the

offense contained in the indictment are altered to broaden the possible bases for

conviction beyond what is contained in the indictment.” United States v. Behety,

32 F.3d 503, 508 (11th Cir. 1994) (quotation marks omitted); see also United

States v. Madden, 733 F.3d 1314, 1322 (11th Cir. 2013) (“[A] court errs when it

allows for an alternative method of conviction that is not included in the

indictment.”). Although a constructive amendment typically occurs in the context

of a jury trial, either by the government’s presentation of evidence or argument or

by the district court’s jury instructions, courts have “also recognized the challenge

in the context of a guilty plea, that, by its terms, amends the charges brought by the

indictment.” United States v. Bastian, 770 F.3d 212, 220 (2d Cir. 2014) (collecting

cases); see also United States v. Tello, 687 F.3d 785, 794-97 (7th Cir. 2012).3


       3
         “A constructive amendment, when established, is reversible error if the claim has been
preserved.” United States v. Leon, 841 F.3d 1187, 1192 (11th Cir. 2016). If, however, the
defendant does not raise the issue of constructive amendment in the district court, our review is
for plain error. Madden, 733 F.3d at 1322. Here, Philpot did not raise the constructive
amendment claim at the time of his plea colloquy; rather, he raised it only after the trial and the
jury verdict on Counts Two and Four. Rather than resolve whether the claim is preserved, we
                                                 14
                Case: 18-14897        Date Filed: 07/12/2019        Page: 15 of 20


       Here, Count One charged that Philpot and codefendant Reese “aided and

abetted by each other” committed the Hobbs Act robbery of the Waffle House, in

violation of 18 U.S.C. §§ 1951(a) and 2. To convict a defendant of Hobbs Act

robbery, the government must prove a robbery and an effect on interstate

commerce. 18 U.S.C. § 1951(a); United States v. Dean, 517 F.3d 1224, 1227-28

(11th Cir. 2008). The Hobbs Act defines robbery as the “unlawful taking or

obtaining of personal property from the person or in the presence of another,

against his will, by means of actual or threatened force, or violence, or fear of

injury, immediate or future, to his person or property.” 18 U.S.C. § 1951(b)(1).

       “To prevail under a theory of aiding and abetting, the government must

prove: (1) the substantive offense was committed by someone; (2) the defendant

committed an act which contributed to and furthered the offense; and (3) the

defendant intended to aid in its commission.” United States v. Margarita Garcia,

906 F.3d 1255, 1280 (11th Cir. 2018), cert. denied, 2019 WL 1280784 (U.S. May

13, 2019). “[A] defendant can only be liable on an aiding-and-abetting theory if

the Government proves that the substantive offense, which the defendant allegedly




will assume arguendo that Philpot preserved the constructive amendment issue by raising it in his
motions to withdraw his guilty plea and for a new trial. See United States v. Moriarty, 429 F.3d
1012, 1018-19 & n.2 (11th Cir. 2005) (explaining that review is for plain error when a defendant
fails to file a motion to withdraw his guilty plea in the district court that raises the alleged errors
in the plea proceedings).
                                                  15
             Case: 18-14897     Date Filed: 07/12/2019    Page: 16 of 20


aided and abetted, was actually committed by someone else.” United States v.

Hassoun, 476 F.3d 1181, 1183 n.2 (11th Cir. 2007).

      Importantly, under 18 U.S.C. § 2, “all participants in conduct violating a

federal criminal statute are ‘principals’” and can be convicted of aiding and

abetting even if the named principal is acquitted. Standefer v. United States, 447
U.S. 10, 19-20, 100 S. Ct. 1999, 2005-06 (1980). Further, aiding and abetting is

not a separate crime; rather, “[i]t allows a jury to find one guilty of an offense even

though he did not commit all the acts constituting the elements of the substantive

crime aided.” United States v. Martin, 747 F.2d 1404, 1407 (11th Cir. 1984). As a

result, there is no need to refer to aiding and abetting in the indictment because

“[t]he aiding and abetting theory is not an essential element of the offense.”

United States v. DePace, 120 F.3d 233, 236 n.3 (11th Cir. 1997); see also United

States v. Broadwell, 870 F.2d 594, 607 (11th Cir. 1989) (noting that a defendant

“can be found guilty as an aider and abettor pursuant to 18 U.S.C. § 2 even though

the indictment did not specifically charge him as an aider and abettor”). Instead,

“it is merely a theory upon which criminal liability may be based,” United States v.

Camacho, 233 F.3d 1308, 1315 (11th Cir. 2000), and “an alternative charge in

every count, whether explicit or implicit.” United States v. Walker, 621 F.2d 163,

166 (5th Cir. 1980).




                                          16
             Case: 18-14897     Date Filed: 07/12/2019    Page: 17 of 20


      The factual basis for Philpot’s guilty plea to Count One, as recited by

Philpot and accepted by the district court at the plea hearing, was that: (1) Philpot

and codefendant Reese, along with two other individuals, Bear and Darrius, were

“part of the gang” that planned to rob the Waffle House; (2) Philpot, as the

getaway driver, drove the other three men to the Waffle House; (3) Philpot knew

that Bear and Darrius had guns that would be used during the robbery to scare

people into giving them money; (4) while Philpot and codefendant Reese waited in

the car, Bear and Darrius entered the Waffle House with masks and guns and

robbed the restaurant; (5) after the robbery, Bear and Darrius returned to the car,

and Philpot drove them and codefendant Reese away from the Waffle House; and

(6) when police pursued them, he crashed the car and fled on foot.

      The district court’s acceptance of Philpot’s guilty plea with this factual basis

did not broaden the possible grounds for conviction beyond what was charged in

Count One and thus did not constructively amend the indictment. Philpot pled

guilty to aiding and abetting defendant Reese in the commission of a Hobbs Act

robbery. Philpot never denied that defendant Reese was a participant in the

robbery or claimed that he only aided and abetted Bear and Darrius. In fact,

Philpot admitted that both he and codefendant Reese were part of the robbery gang

and that he drove the gang, which included Reese, to and from the Waffle House

where the robbery was committed. The fact that Philpot admitted to also aiding

                                          17
             Case: 18-14897     Date Filed: 07/12/2019   Page: 18 of 20


and abetting Bear and Darrius, the other two members of the robbery gang who

actually committed the Hobbs Act robbery, does not mean Philpot’s factual basis

constructively amended Count One.

       Because Philpot admitted that both he and codefendant Reese participated in

the Waffle House robbery, this is not a case in which a charged principal who was

not involved in the offense was later substituted for an uncharged principal who

was involved in the offense. Cf. United States v. Salinas, 654 F.2d 319, 323-25

(5th Cir. Unit A 1981) (finding a constructive amendment where the trial evidence

showed that the defendant aided and abetted a different bank officer than the one

charged and that the charged bank officer had no involvement in the offense),

overruled on other grounds by United States v. Adamson, 700 F.2d 953, 965 n.18

(5th Cir. Unit B 1983) (en banc). Nor is this a case in which a charged principal

was substituted for an unspecified principal. Cf. United States v. Keller, 916 F.3d
628, 634 (11th Cir. 1990) (concluding the district court’s instruction constructively

amended the indictment because it permitted the jury to convict the defendant if he

conspired “with anyone” when the indictment specified a particular person).

Simply put, the crime to which Philpot pled guilty—aiding and abetting

codefendant Reese in the Hobbs Act robbery—is the same crime charged in Count

One.




                                         18
             Case: 18-14897     Date Filed: 07/12/2019    Page: 19 of 20


      Although the facts to which Philpot admitted do not support that he and

codefendant Reese committed the substantive robbery offense themselves, those

facts do support that they both aided and abetted each other and also Bear and

Darrius, who did commit the robbery. The fact that the indictment did not name

Bear and Darrius specifically, or unknown others generally, does not establish that

Philpot pled guilty to an offense other than the one charged. The indictment was

not required to reference Bear and Darrius because aiding and abetting is implicit

in every count and is not an element of the offense. See Martin, 747 F.2d at 1407;

DePace, 120 F.3d at 236 n.3; Broadwell, 870 F.3d at 607; Walker, 621 F.2d at 166.

Here, Philpot cannot show that an essential element of the offense was altered by

his admissions that Bear and Darrius committed the Waffle House robbery because

their participation went to the government’s theory of liability rather than an

element of the offense that was required to be charged in the indictment. See

DePace, 120 F.3d at 236 n.3; Camacho, 233 F.3d at 1315; Behety, 32 F.3d at 508.

Further, Philpot’s admission that Bear and Darrius committed the robbery satisfied

the government’s burden that the robbery “was actually committed by someone

else.” See Hassoun, 476 F.3d at 1183 n.2.

      Given that the district court correctly concluded that acceptance of Philpot’s

guilty plea to Count One did not constructively amend the indictment, the

successor district court did not abuse its discretion when it granted the

                                          19
             Case: 18-14897     Date Filed: 07/12/2019    Page: 20 of 20


government’s motion for reconsideration of the prior order in the same case before

sentencing. Further, to the extent Philpot argues the successor district court abused

its discretion by failing to explicitly address Philpot’s motion for a new trial, no

further explanation was required because the prior order’s grant of Philpot’s

motion for a new trial on all three counts was premised on the erroneous grant of

Philpot’s motion to withdraw his plea to Count One.

      AFFIRMED.




                                          20